Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2016

                                      No. 04-16-00501-CV

                                   BORAIN CAPITAL, LLC,
                                         Appellant

                                                 v.

                                         Syed HASHMI,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11798
                  The Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        On September 13, 2016, the court reporter responsible for filing the reporter’s record in
this appeal filed a notification of late record stating the reporter’s record has not been filed
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record and appellant is not entitled to appeal without paying the fee. It is therefore
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court